DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/13/2022 has been entered. Claims 1-19 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have not overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 07/11/2022.
Examiner notes that while the application number is correct, the title (Marine Hub with Interchangeable Arms) and filing date (June 19, 2017) listed on the “Amendment/Request for Reconsideration-After Non-Final Rejection” page are incorrect.

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments wherein “…The invention is directed to a shipping tag (not a mere luggage tag) that is designed so as to attach removably to luggage or other item that need to be shipped by a commercial carrier (such as, e.g., Federal Express, UPS, DHL or other similar carriers)… no one has provided any tag that is suitable for use in shipping the above mentioned items. No one has proposed such a shipping tag that can be re-used, e.g., for returning the item or sending it to a new destination…”, examiner asserts that the prior art of record have the structure and perform the functions of the claimed invention. These carrier shipping tags are foldable and are able to be used with, i.e. inserted into, the tags of the references used in the non-final office action. Additionally, a recitation of the intended use of the claimed invention, i.e. a re-usable shipping tag for baggage configured for displaying therein a shipping air bill (emphasis added), must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Applicant’s arguments wherein “…These forms have been in use as air bills for many years, and have become standardized thoughout the industry. Under no circumstances could the description of these air bills be considered new matter…”, examiner asserts that, as stated in the 112(b) rejection, standards can change over time. What is standard now might not have been the standard 50 years ago, for example, or 50 years from now, for another example. Additionally, the descriptions of these air bills or tags were not in the original disclosure so will not be relied upon.
Regarding Applicant’s arguments wherein “…Fenton U.S. Pat. '987; Millington GB Pat. '961, Dayton US Pub. '8202, and Schantz Design Pat. '126, do not provide a suitable shipping tag for the above-discussed purpose, nor do any of these references even consider the problem faced and addressed by the inventors of the present invention…”, examiner contends that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually (“The Millington British published application concerns a double tag that can be displayed on both sides of a luggage bag… There is no discussion in this reference about keeping a shipping bill or air bill visible for automatic scanning…”, “Dayton et al. concerns a way of customizing luggage by affixing a custom decorative label onto one or more side panels of a luggage item. The custom panel has no information on it about where the piece of luggage is supposed to be shipped to…”, “Schantz concerns the ornamental design of a luggage tag,… does not have any discussion that may suggest using such a luggage tag be designed to hold an air bill, or of how it might be adapted to do so…”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s arguments wherein “…The luggage tag has a flap 20 that normally covers whatever is behind it, and would not permit a shipping bill of lading or air bill to be visible and readily scanned, without pulling up the flap. There is nothing in the Fenton reference to suggest using it, or adapting it for use in carrying a courier's air bill…”, “The Millington British published application concerns a double tag that can be displayed on both sides of a luggage bag… There is no discussion in this reference about keeping a shipping bill or air bill visible for automatic scanning…”, “Schantz concerns the ornamental design of a luggage tag… This reference does not have any discussion that may suggest using such a luggage tag be designed to hold an air bill, or of how it might be adapted to do so…”, and “…Dayton et al. concerns a way of customizing luggage by affixing a custom decorative label onto one or more side panels of a luggage item. The custom panel has no information on it about where the piece of luggage is supposed to be shipped to…”, examiner contends that these are amended limitations which were not considered in the non-final office action. Additionally, a recitation of the intended use of the claimed invention, i.e. tag for holding a shipping bill or for the air bill to be visible and readily scanned (emphasis added), must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Information Disclosure Statement
The listing of references in the Applicant’s remarks is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. This specifically pertains to the references titled “Exhibit 1”, “Exhibit 2”, Exhibit 3”.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 38 (Fig. 2).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 09/13/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “said main body portion having a width corresponding to the width of the standard shipping air bill and being between about five to eight inches in height and having said width being on the order of about nine to twelve inches” (emphasis added) in claim 3.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 3, 12, and 14 are objected to because of the following informalities: 
Both claims 3 and 14 recite the limitations “said main body portion having a width corresponding to the width of standard shipping air bill” in lines 8-9 and lines 7-8, respectively, which are duplicative limitations.
Claim 3 has been amended but does not show markings that show all the changes, i.e. strike-through (for deleted matter) or underlining (for added matter). For example, the original claim 3 states “having a length of about nine to twelve inches” while the amended claim 3 states “having said width being on the order of about nine to twelve inches”; the original claim 3 states “on the order of two to five inches” while the amended claim 3 states “having a width on the order of two to five inches”. However, applicant did not show markings for these changes.
Claim 12 has been amended but does not show any markings that show the changes.
Claim 14 has been amended but does not show markings that show all the changes. For example, the original claim 14 states “such that all shipping information on said air bill is visible” while amended claim 14 states “such that shipping information on said air bill is visible”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 3 and 14 invoke means plus function interpretation under 35 U.S.C. 112(f) due to the recitation of “means for securing” and “means for removably securing, respectively, with no corresponding recitation of structure, material, or acts for performing the claimed function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for securing” in claims 12, 13, and 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended limitation “said main body portion having a width corresponding to the width of the standard shipping air bill and being between about five to eight inches in height and having said width being on the order of about nine to twelve inches” (emphasis added) in claim 3, lines 9-11, is not properly described in the original disclosure. In pg. 4, para. 1 of the original specification, it states “The main body portion is configured to hold a document such as a standard airbill, which is about five to eight inches wide and about nine to twelve inches long.”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is recited in lines 1-2, 4-6, and 8-11, “A re-usable shipping tag for baggage where said baggage includes a handle on which a baggage tag can be attached, comprising:… a transparent label window affixed onto the body portion and forming with the web a pocket dimensioned so as to accept a standard shipping label and permit the label to be visible through said window,… at least one closure element on said neck portion to permit the neck portion to be closed over said handle of said baggage, and a belt disposed on said neck portion and adapted to strap securely over said handle and to be removed therefrom for subsequent re-use” (emphasis added).  In regard to claims 13 and 14, it is recited in lines 1-4, respectively, “A permanent, re-usable shipping tag for baggage items or similar item(s) that have a handle or other closed loop, and adapted for removably attaching to a handle or other closed loop and configured for displaying therein a shipping air bill such that all shipping information on said air bill is visible and can be automatically scanned; comprising:” (emphasis added). Claim 3 further recites “…said main body portion having a width corresponding to the width of standard shipping air bill;… said tongue portion having a width selected to fit through or behind a handle on said baggage item or similar item, and on the order of two to five inches;… and means for securing said tongue portion onto the handle or other closed loop of said luggage item or other similar item” (emphasis added). Claim 14 further recites “…said main body portion having a width corresponding to the width of said shipping air bill,… said tongue portion having a width selected to fit through or behind a handle on said baggage item or similar item;… and means for removably securing said tongue portion onto the handle or other closed loop of said luggage item or other similar item” (emphasis added).
It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of a “re-usable shipping tag” that is intended "for baggage items or similar item(s) that have a handle or other closed loop, and adapted for removably attaching to a handle or other closed loop and configured for displaying therein a shipping air bill such that all shipping information on said air bill is visible” or the more narrow in scope combination of a “re-usable shipping tag” with the “baggage items or similar item(s) that have a handle or other closed loop, and adapted for removably attaching to a handle or other closed loop and configured for displaying therein a shipping air bill such that all shipping information on said air bill is visible”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “re-usable shipping tag” whether the "baggage items or similar item(s) that have a handle or other closed loop, and adapted for removably attaching to a handle or other closed loop and configured for displaying therein a shipping air bill such that all shipping information on said air bill is visible” are present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “re-usable shipping tag” with the “baggage items or similar item(s) that have a handle or other closed loop, and adapted for removably attaching to a handle or other closed loop and configured for displaying therein a shipping air bill such that all shipping information on said air bill is visible” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the “baggage items or similar item(s) that have a handle or other closed loop, and adapted for removably attaching to a handle or other closed loop and configured for displaying therein a shipping air bill such that all shipping information on said air bill is visible” is purely a functional element and is not within the scope of Patent protection sought. 
Since the Applicants appear to be seeking Patent protection for the “re-usable shipping tag” alone as indicated by the preamble of “A permanent, re-usable shipping tag for baggage items or similar item(s) that have a handle or other closed loop, and adapted for removably attaching to a handle or other closed loop and configured for displaying therein a shipping air bill such that all shipping information on said air bill is visible” (emphasis added), for purposes of examination the Examiner has considered the claims to be drawn solely to the broad sub combination of the “re-usable shipping tag” and any recitation drawn to some “baggage items or similar item(s) that have a handle or other closed loop” and “shipping air bill” as being purely functionally recited and not a required structure within the scope of the claims.
Claims 2, 4-13, and 15-19 are indefinite by virtue of their dependency on claims 1, 3, and 14, respectively.
Claims 1, 3, and 14 recite the limitation “standard shipping label”. Standards can change over time, which makes these claims indefinite. Appropriate correction is required.
The term “flexible” in claims 1, 3, 11, 14, and 18 is a relative term which renders the claim indefinite. “Flexible” is a relative term, particularly since virtually anything will flex if enough pressure is applied to it. Appropriate correction is required.
The term “or similar item” in claims 3 and 14 is a relative term which renders the claim indefinite. The term “or similar item” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not disclose what baggage or items, besides those (pg. 1, para. 2) already claimed as part of the Markush group, would be suitable items. Therefore, the specification does not provide a standard for ascertaining what other types of piece of baggage would be acceptable. Appropriate correction is required.
Claims 3 and 14 recite the limitations " the width of standard shipping air bill" in lines 8 and 10 and lines 7-8, respectively.  There is insufficient antecedent basis for these limitations in the claims.
Claim 3 recites the limitation " the two side edges" in lines 16-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the proximal end of said tongue member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 16 recites the limitation "said tongue member" in line 1 and line 3, respectively.  There is insufficient antecedent basis for these limitations in the claims.
Claims 10 and 17 recite the limitations "said transverse closure" in line 1 and line 1, respectively.  There is insufficient antecedent basis for these limitations in the claims.
Claim 14 recites the limitation "said side edge" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    740
    989
    media_image1.png
    Greyscale

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton (US 6671987 B1) in view of Millington (GB 2351961 A).
Claim 1 (as best understood), Fenton teaches a re-usable shipping tag for baggage where said baggage includes a handle on which a baggage tag can be attached (Fig. 1-3 show a reusable tag 10 that can be used for baggage with a handle), comprising: 
a flat flexible web of a durable fabric material (col. 3, lines 29-30) having a body portion (see annotated Fig. 1-2 for the body portion) and a neck portion (ref. 14t),
a transparent label window affixed onto the body portion (Col. 2, lines 46-50 discloses a window covered by a flap, and col. 3, lines 29-30 discloses the window is transparent. See annotated Fig. 2) and forming with the web a pocket dimensioned so as to accept a standard shipping label and permit the label to be visible through said window (annotated Fig. 2 shows the covered window forms a pocket that can accept a label that will be visible through the window; col. 3, lines 47-49), , such that the shipping label is always visible through said label window (Fenton’s window is transparent; therefore, a shipping label will always be visible through the window) and information thereon can be scanned automatically to identify the baggage and its destination (Since a shipping label is always visible through Fenton’s transparent window, then information on a label can be automatically scanned);
one portion of said window being openable and closable (col. 1, lines 50-56),
at least one closure element (ref. 24) on said neck portion (ref. 14t),
a belt disposed on said neck portion and adapted to strap securely over said handle and to be removed therefrom for subsequent re-use (Belt 28 having a buckle can strap the tag around a handle of a baggage; col. 3, lines 40-45).
Fenton fails to explicitly disclose that the neck portion can be closed over a handle of a baggage for duplicating fastening means of the tag to a baggage handle. However, Millington discloses a duplicative fastening means of a tag to a baggage handle (Fig. 1 shows a loop portion 8 attaching a tag to a baggage handle and attachment pads 36 which secures the tag to the face of the baggage).
Fenton and Millington are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. baggage tags. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenton’s tag (ref. 10) to incorporate the teachings of Millington to have duplicative means of fastening the tag to a baggage by elongating the neck portion (Fenton, ref. 14t) to be able to loop and close around a baggage handle as well as by using the belt (Fenton, ref. 28) to also wrap around a baggage handle. The motivation would have been because using duplicating fastening means for the tags allows for a more secure connection to the baggage, which prevents removal of the tag during transit.
Claim 2 (as best understood), Fenton teaches further comprising a second transparent window on a side of the body portion opposite said label window (Fig. 1 shows a second window 30 on the opposite side of the label window. See annotated Fig. 1).

Claims 3-6, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton (US 6671987 B1) in view of Dayton (US 20090008202 A1) and Millington (GB 2351961 A).
Claim 3 (as best understood), Fenton teaches a permanent, re-usable shipping tag for baggage items or similar item(s) that have a handle or other closed loop, and adapted for removably attaching to a handle or other closed loop and configured for displaying therein a shipping air bill such that all shipping information on said air bill is visible (Fig. 1-3 show a reusable tag 10 that can be used for baggage with a handle and can visibly display a shipping bill) and can be automatically scanned (Fenton’s tag 10 allows for a shipping bill to be automatically scanned via a transparent window); comprising:
a flat, flexible fabric member (col. 3, lines 29-30) having a main body portion that is generally rectangular having side edges, a proximal end and a distal end (see annotated Fig. 1-2), and a tongue portion extending proximally from a center portion of the proximal end of the main body portion (tongue 14t extends from a center portion of the proximal end of the body; see annotated Fig. 1-2);
said main body portion having a width corresponding to the width of standard shipping air bill (main body portion’s width can correspond with a width of a shipping bill; see annotated Fig. 1-2);
said main body portion having a width corresponding to the width of the standard shipping air bill (main body portion’s width can correspond with a width of a shipping bill; see annotated Fig. 1-2);
said tongue portion having a width selected to fit through or behind a handle on said baggage item or similar item (tongue 14t has a width that can fit through a baggage handle);
a window pocket affixed onto one side of said body portion, formed of a rectangle of a durable flexible transparent film (Col. 2, lines 46-50 discloses a window covered by a flap, and col. 3, lines 29-30 discloses the window is transparent. See annotated Fig. 2), extending across the body portion between the two side edges, and from the distal end thereof to a closure (annotated Fig. 2 shows the window extends between the side edges and from the body’s distal end to a closure 24), the rectangle of durable flexible transparent film permitting the shipping information on the air bill to be visible and scannable (Fenton’s window is transparent; therefore, a shipping label will always be visible through the window. Since a shipping label is visible through Fenton’s transparent window, then information on a label can be scanned); and
means for securing said tongue portion (ref. 24).
Fenton fails to explicitly disclose that (1) the body portion is between about five to eight inches in height and a width of about nine to twelve inches and that (2) the tongue portion has a width on the order of two to five inches. However, the court has held that relative dimensions of a claimed invention do not make the claimed invention patentably distinct over prior art if the relative dimensions do not perform differently than the prior art device. See MPEP § 2144.04.
With regard to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenton’s body portion (see annotated Fig. 1-2) to have a height of about five to eight inches and a width of about nine to twelve inches. The motivation would have been because these sizes allow for bigger shipping labels to be used with the tag.
With regard to missing limitation (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenton’s tongue portion (see annotated Fig. 1-2) to have a width on the order of two to five inches. The motivation would have been because a wider tongue allows for a bigger surface area to grip a baggage handle.
Fenton fails to explicitly disclose a transverse closure that extends across the body portion between the two side edges. However, Dayton discloses a luggage (see Fig. 4)  having a transparent panel (ref. 402) with an opening on an edge of the panel for a label to be inserted and the label is secured behind the panel using a transverse closure that extends across the body portion [of the panel 402] between the two side edges (para. 0041, lines 1-12).
Fenton and Dayton are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. baggage tags. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenton’s tag (ref. 10) to incorporate the teachings of Dayton to make the window pocket (Fenton, annotated Fig. 2) have a transverse closure that extends across (Dayton, para. 0041, lines 1-12) the body portion at the location where it receives the label, i.e. the proximal end (Fenton, annotated Fig. 1). The motivation would have been because adding a closure that runs across the entire open edge of the window secures the label within the window and prevents it from falling off.
Fenton as modified by Dayton fails to explicitly disclose that the neck portion can be closed over a handle of a baggage for duplicating fastening means of the tag to a baggage handle. However, Millington discloses a duplicative fastening means of a tag to a baggage handle (Fig. 1 shows a loop portion 8 attaching a tag to a baggage handle and attachment pads 36 which secures the tag to the face of the baggage).
Fenton, Dayton, and Millington are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. baggage tags. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenton’s tag (ref. 10) to incorporate the teachings of Millington to have duplicative means of fastening the tag to a baggage by elongating the neck portion (Fenton, ref. 14t) to be able to loop and close around a baggage handle as well as by using the belt (Fenton, ref. 28) to also wrap around a baggage handle. The motivation would have been because using duplicating fastening means for the tags allows for a more secure connection to the baggage, which prevents removal of the tag during transit.
Claim 4 (as best understood), Fenton teaches further comprising a second window pocket affixed onto said body portion on a side opposite to said one side (Fig. 1 shows a second window 30 on the opposite side of the label window. See annotated Fig. 1).
Claim 5 (as best understood), Fenton as modified fails to explicitly disclose said second window pocket has dimensions of three by four inches. However, the court has held that relative dimensions of a claimed invention do not make the claimed invention patentably distinct over prior art if the relative dimensions do not perform differently than the prior art device. See MPEP § 2144.04. 
Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenton’s second window (ref. 30) to have dimensions of three by four inches. The motivation would have been because these dimensions allow for additional items placed in the tag to be easily viewed through the second window.
Claim 6 (as best understood), Fenton as modified fails to explicitly disclose wherein said tongue extends substantially seven inches from said body portion. However, the court has held that relative dimensions of a claimed invention do not make the claimed invention patentably distinct over prior art if the relative dimensions do not perform differently than the prior art device. See MPEP § 2144.04.
Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenton’s tongue (ref. 4t) to extend substantially seven inches from the body portion (see annotated Fig. 1-2). The motivation would have been because this length allows the tongue to be long enough to wrap around most baggage handles.
Claim 10 (as best understood), Fenton as modified fails to teach a zipper closure. However, Dayton teaches wherein said transverse closure of said window pocket includes a zipper closure (para. 0041, lines 1-12).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fenton’s tag (ref. 10) to have the window pocket’s (Fenton’s annotated Fig. 2) closure (Dayton, para. 0041, lines 1-12) be a zipper. The motivation would have been because a zipper is easy to use, and it also completely closes the window pocket without leaving any gaps.
Claim 11 (as best understood), Fenton teaches wherein the first-mentioned window pocket includes a frame that extends around said rectangle of durable flexible transparent film and is secured to said rectangle and to said body portion (annotated Fig. 2 shows the window has a frame around its rectangular form).
Claim 12 (as best understood), Fenton teaches wherein said means for securing said tongue portion includes snap fasteners affixed onto said tongue portion at positions near said body portion and remote from said body portion (Fig. 3 shows snap fasteners 24t, 24m near the body portion and remote from the body portion, respectively. Examiner notes the definition of “near” is --at, within, or to a short distance or time-- [ https://www.merriam-webster.com/dictionary/near]).
Claim 14 (as best understood), Fenton teaches a permanent, re-usable shipping tag for baggage items or similar item(s) that have a handle or other closed loop, and adapted for removably attaching to a handle or other closed loop and configured for displaying therein a paper shipping air bill such that all shipping information on said air bill is visible (Fig. 1-3 show a reusable tag 10 that can be used for baggage with a handle and can visibly display a shipping bill) and automatically scannable (Since a shipping label is visible through Fenton’s transparent window, then information on a label can be automatically scanned); comprising:
a flat, flexible fabric member (col. 3, lines 29-30)  having a main body portion that has at least one side edge (see annotated Fig. 1-2), and a tongue portion extending from a center portion of said side edge (tongue 14t extends from a center portion of a side edge of the body; see annotated Fig. 1-2);
said main body portion having a width corresponding to the width of said shipping air bill, and a width corresponding to the width of said shipping air bill (main body portion’s width can correspond with a width of a shipping bill; see annotated Fig. 1-2);
said tongue portion having a width selected to fit through or behind a handle on said baggage item or similar item (tongue 14t has a width that can fit through a baggage handle);
a window pocket affixed onto one side of said body portion, formed of a rectangle of a durable flexible transparent film (Col. 2, lines 46-50 discloses a window covered by a flap, and col. 3, lines 29-30 discloses the window is transparent. See annotated Fig. 2), extending across the body portion, and from an end thereof to a closure (annotated Fig. 2 shows the window extends between the side edges and from the body’s distal end to a closure 24); and
means for removably securing said tongue portion (ref. 24).
Fenton fails to explicitly disclose a transverse closure that extends across the body portion. However, Dayton discloses a luggage (see Fig. 4)  having a transparent panel (ref. 402) with an opening on an edge of the panel for a label to be inserted and the label is secured behind the panel using a transverse closure that extends across the body portion [of the panel 402] (para. 0041, lines 1-12).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenton’s tag (ref. 10) to incorporate the teachings of Dayton to make the window (Fenton, annotated Fig. 2) have a transverse closure that extends across (Dayton, para. 0041, lines 1-12) the body portion at the location where it receives the label, i.e. the proximal end (Fenton, annotated Fig. 1). The motivation would have been the same as that of claim 3 above.
Fenton fails to explicitly disclose that the neck portion can be closed over a handle of a baggage for duplicating fastening means of the tag to a baggage handle. However, Millington discloses a duplicative fastening means of a tag to a baggage handle (Fig. 1 shows a loop portion 8 attaching a tag to a baggage handle and attachment pads 36 which secures the tag to the face of the baggage).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenton’s tag (ref. 10) to incorporate the teachings of Millington to have duplicative means of fastening the tag to a baggage by elongating the neck portion (Fenton, ref. 14t) to be able to loop and close around a baggage handle as well as by using the belt (Fenton, ref. 28) to also wrap around a baggage handle. The motivation would have been the same as that of claim 3 above.
Claim 15 (as best understood), Fenton teaches further comprising a second window pocket affixed onto said body portion on a side opposite to said one side (Fig. 1 shows a second window 30 on the opposite side of the label window. See annotated Fig. 1).
Fenton as modified fails to explicitly disclose said second window pocket has dimensions of substantially three by four inches. However, the court has held that relative dimensions of a claimed invention do not make the claimed invention patentably distinct over prior art if the relative dimensions do not perform differently than the prior art device. See MPEP § 2144.04.  Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenton’s second window (ref. 30) to have dimensions of substantially three by four inches. The motivation would have been the same as that of claim 5 above.
Claim 17 (as best understood), Fenton as modified fails to teach a zipper closure. However, Dayton teaches wherein said transverse closure includes a zipper closure (para. 0041, lines 1-12).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fenton’s tag (ref. 10) to have the transverse closure (Dayton, para. 0041, lines 1-12) be a zipper. The motivation would have been the same as that of claim 10 above.
Claim 18 (as best understood), Fenton teaches wherein the first-mentioned window pocket includes a frame that extends around said rectangle of durable flexible transparent film and is secured to said rectangle and to said body portion (annotated Fig. 2 shows the window has a frame around its rectangular form).
Claim 19 (as best understood), Fenton teaches wherein said means for securing said tongue portion includes snap fasteners affixed onto said tongue portion at positions near said body portion and mating snap fasteners mounted on said tongue portion remote from said body portion. (Fig. 3 shows mating snap fasteners 24t, 24m near the body portion and remote from the body portion, respectively. Examiner notes the definition of “near” is -- at, within, or to a short distance or time-- [ https://www.merriam-webster.com/dictionary/near]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton (US 6671987 B1) in view of Dayton (US 20090008202 A1) and Millington (GB 2351961 A) as applied to claim 3 above, and further in view of Schantz (US D516126 S).

    PNG
    media_image2.png
    1240
    1088
    media_image2.png
    Greyscale

Claim 7 (as best understood), Fenton teaches a strap (ref. 28) having a buckle end and a free end (strap 28 has a buckle coupling; col. 3, lines 40-45) that extends beyond the proximal end of said tongue member (annotated Fig. 3 shows a free end of the strap, which is not shown in its entirety, and the free end extends beyond the tongue 14t). However, Fenton as modified fails to explicitly disclose a buckle end affixed to said body portion. 
	Schantz teaches a tag having further comprising a strap having a buckle end affixed to said body portion and a free end that extends beyond the proximal end of said tongue member (see annotated Fig. 7-8).
Fenton, Dayton, Millington, and Schantz are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. baggage tags. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fenton’s tag (ref. 10) to incorporate the teachings of Schantz to make the strap’s buckle (Fenton, ref. 28; col. 3, lines 40-45) be affixed to the body portion of the tag while the free end extends beyond the tongue as shown by Schantz; in Fenton’s invention, the buckle will be affixed at the body portion above the second window (ref. 30; see annotated Fig. 1). The motivation would have been because attaching the buckle end to the body portion adds weight to the tag’s body, which makes the buckle act as a weight to the tag so it is not moving or flapping around while the baggage is in transit; attaching the strap to the body also prevents the strap from getting lost when the tag is not in use.

    PNG
    media_image3.png
    380
    673
    media_image3.png
    Greyscale

Claim 8 (as best understood), Fenton as modified teaches comprising a buckle at said buckle end of said strap (Fenton, ref. 28; col. 3, lines 40-45) and perforation on said strap (Schantz, annotated Fig. 8).
Fenton as modified fails to explicitly disclose that the strap has more than one perforations spaced along the strap. However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also MPEP § 2144.04. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenton’s strap (ref. 28) to have more than one perforation (Schantz, annotated Fig. 8). The motivation would have been because having more than one perforation allows for the strap to be adjusted to close around different baggage handle sizes.
Claim 9 (as best understood), Fenton teaches wherein said tongue member has slots at spaced positions along the tongue member and configured for said strap to be threaded through (see annotated Fig. 3).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fenton (US 6671987 B1) in view of Dayton (US 20090008202 A1), and Millington (GB 2351961 A as applied to claim 3 above, and further in view of Warther (US 20160183653 A1).
Claim 13 (as best understood), Fenton as modified fail to explicitly disclose that said tongue portion includes hook and loop fastener strips. However, Warther teaches a tag (ref. 214) with a body portion (ref. 211) and a tongue portion (ref. 214b) having securing means wherein said means for securing said tongue portion includes hook and loop fastener strips on said tongue portion at positions near said body portion and remote from said body portion (Fig. 11 shows hook and loop fasteners 290a, 290b near the body portion and remote from the body portion, respectively. Examiner notes the definition of “near” is -- at, within, or to a short distance or time-- [https://www.merriam-webster.com/dictionary/near]). Accordingly, the prior art references teach that it is known that snap fasteners and hook and loop fasteners are functional equivalents for securing an item around another item.
Fenton, Dayton, Millington, and Warther are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. baggage tags. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fenton by substituting the snap fasteners of Fenton (Fenton ref. 24m, 24t) with the hook and loop fastener of Warther (Warther ref. 290a, 290b). The substitution would have resulted in the predictable result of securing the tongue portion around a baggage handle.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fenton (US 6671987 B1) in view of Dayton (US 20090008202 A1) and Millington (GB 2351961 A) as applied to claim 14 above, and further in view of Schantz (US D516126 S) and Rankin (US 1795233 A).
Claim 16 (as best understood), Fenton teaches wherein said tongue (ref. 14t) extends from said body portion to a free end (see annotated Fig. 1-3), and further comprising a strap (ref. 28) having a buckle end (strap 28 has a buckle coupling; col. 3, lines 40-45) and a free end that extends beyond the free end of said tongue member (annotated Fig. 3 shows a free end of the strap, which is not shown in its entirety, and the free end extends beyond the free end of the tongue 14r), said strap having a buckle at said buckle end of said strap (Fenton, ref. 28; col. 3, lines 40-45).
Fenton as modified fails to explicitly disclose a buckle end affixed to said body portion. Schantz teaches a tag further comprising a strap having a buckle end affixed to said body portion and a free end that extends beyond the free end of said tongue member (see annotated Fig. 7-8).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fenton’s tag (ref. 10) to incorporate the teachings of Schantz to make the strap’s buckle (Fenton, ref. 28; col. 3, lines 40-45) be affixed to the body portion of the tag while the free end extends beyond the tongue as shown by Schantz; in Fenton’s invention, the buckle will be affixed at the body portion above the second window (ref. 30; see annotated Fig. 1). The motivation would have been because attaching the buckle end to the body portion adds weight to the tag’s body, which makes the buckle act as a weight to the tag so it is not moving or flapping around while the baggage is in transit; attaching the strap to the body also prevents the strap from getting lost when the tag is not in use.
Fenton as modified teaches said strap having opening along its length (Schantz, annotated Fig. 8).
Fenton, Dayton, Millington, and Schantz fail to explicitly disclose that the strap has more than one openings along its length. However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also MPEP § 2144.04. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fenton’s strap (ref. 28) to have more than one openings (Schantz, annotated Fig. 8). The motivation would have been because having more than one openings allows for the strap to be adjusted to close around different baggage handle sizes.
Fenton as modified also fail to explicitly disclose that the openings along the strap are reinforced. However, Rankin teaches a tag (ref. 10) with a reinforced opening (ref. 11; col. 1, lines 36-44).
Fenton, Dayton, Millington, Schantz, and Rankin are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. baggage tags. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fenton’s strap (Fenton, ref. 28)  to incorporate the teachings of Rankin to reinforce (Ranking ref. 11; col. 1, lines 36-44) the openings along the strap (Fenton, ref. 28 for the strap and Schantz, annotated Fig. 8 for the opening). The motivation would have been because reinforcing the openings makes them more durable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teetor (US 2811797 A) discloses a luggage tag having a substantially rectangular body with a window, a tongue, and a strap. However, the window does not have a zipper closure, the strap does not include a buckle, and there is no second window.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631